Exhibit 10.2

 

 

 

[g201509101913443401613.jpg]

 

 

 

 

May 27, 2015

 

Mark Shearman

89 Hunnewell Ave

Newton, MA 02458

 

Dear Mark,

 

Applied Genetic Technologies Corporation (the “Company”, “AGTC”) is pleased to
offer you a full time position as Chief Scientific Officer at an annual salary
of $350,000.  Your net compensation will be less applicable deductions, taxes,
and other amounts required by federal and state laws. Your starting date will be
June 1st.  

 

You will be entitled to a signing bonus of $100,000.  This bonus is an incentive
for you to join the Company with the goal of being a productive and long-term
employee.  It will be paid to you in two portions; the first $50,000 will be
paid as of your start date and the second $50,000 will be paid to you as part of
your bonus for the fiscal year ending June 30, 2016.  If you voluntarily
terminate your employment with the Company or the Company terminates your
employment with Cause at any time prior to 2 years after the commencement of
your employment with the Company (your “Hire Date”) you will be obligated to
repay to the Company a pro-rated amount of the signing bonus.  In furtherance of
this condition and as a condition to your employment with the Company, you will
be required to execute a Promissory Note in favor of the Company in an amount
equal to the signing bonus.

 

Further, you will be eligible to participate in the management performance bonus
plan. You will be eligible for a bonus of up to 35% of your annual salary based
on completion of specific goals defined and agreed to at the beginning of each
fiscal year (July 1st).  The actual amount of the bonus will be subject to the
approval of the Board of Directors.  

 

As a Company employee you will be eligible to enroll in the employee benefit
plans and programs as described and provided by our leasing agent TriNet.  AGTC
is a drug free workplace and you will therefore be required to submit to a drug
screening; authorization for this will be sent separately by TriNet.  The
Company contribution towards health insurance, and other benefits which you may
choose, will be approximately $500 per month. If you need to cover any
additional family members the Company will pay an additional amount equal to 50%
of the difference between individual coverage and family coverage.  The Company
also offers its employees participation in a 401(k) plan also administered
through TriNet and matches each employee’s contribution up to a maximum of 4% of
their annual salary.  Each employee has full control over investment vehicle
selection and monitoring.

 

Initially, you will be entitled to 20 days of Paid Time Off, based on your
employment anniversary date in addition to the standard company holidays as
described in our Employee Manual. The time will be accrued on a bi-weekly basis
and may be used as soon as it is earned. You will receive one additional day per
year for each full year of employment based on your anniversary date, up to a
maximum of 30 days.

[g201509101913444021613.jpg]

--------------------------------------------------------------------------------

Mark Shearman

May 27, 2015

Offer Letter

Page 2

 

 

This time is for you to use as needed for vacation, family business, sick days
or other necessary time away from work.  Such leave may be accumulated over
three years but in no event shall your leave be accrued in excess of 45 days per
year. If your employment terminates for any reason whatsoever, you shall be
entitled to receive, in addition to any unpaid salary, any unused PTO accrued to
the date of your termination of employment but not to exceed 45 days.

 

The Company has the right to modify, amend or terminate any such plans and
programs described in this letter, as well as its Employee Manual, at any time
at its sole discretion.

 

So long as you are properly fulfilling your duties, the Company will reimburse
you for all reasonable and necessary traveling expenses and other disbursements
actually incurred by you for or on behalf of the Company in the performance of
your duties during your employment.  As with other employees, you shall be
required to submit to the Company every two weeks reports of claims of such
expenses and disbursements for approval and reimbursement by the Company.

 

It is understood that this position is headquartered in Boston and that until
the Company, with your input and assistance has acquired appropriate rental
space in the Boston area that you will work from home.  It is further understood
that the Company maintains significant operational, research and administrative
space in Gainesville, Florida and that the Company expects you to travel to
Gainesville as required.

 

Additionally, on a case by case basis we will review Company reimbursement for
educational expenses.  In cases where your educational courses are mutually
beneficial to the Company, the Company will reimburse you for up to one class
that you successfully complete per semester.

 

The Company has set up an Employee Incentive Stock Option Plan in which you are
eligible to participate.  Upon formal approval by the Board of Directors, you
will be issued options with an exercise price as determined by the Board to be
Fair Market Value at the time of their grant which will be as close to your
start date as possible.  These options will vest over a period of four years,
with an initial one year cliff which starts on the date of your first day of
work. If there is a change of control and you are not offered the position of
CSO at the acquiring company, than your options will be considered fully vested
upon the change in control.

 

The Company conducts performance reviews on all personnel in July of each year.
Consideration is given for salary increases annually during the review period
but going through the review process in itself does not mandate that an employee
will receive a raise. The employee’s performance and progression will dictate
what ongoing salary levels and bonus opportunities will be.  

 

As you are aware, your employment by the Company is full-time employment and you
will be required to devote all your working time to the business of the Company
and not to engage in any other business or private services to any other
business either as an employee, officer, director, agent, contractor or
consultant, except with the express written consent of the Company. You will
hold in a fiduciary capacity for the benefit of the Company, all information
with respect to the Company’s finances, sales, profits, and other proprietary
and confidential information acquired by you during your employment.  In
furtherance of this condition of your employment, the Company requires that you
sign the Nondisclosure, Inventions and Non-Competition Agreement enclosed with
this letter.

[g201509101913444021613.jpg]

--------------------------------------------------------------------------------

Mark Shearman

May 27, 2015

Offer Letter

Page 3

 

 

 

This letter agreement is not intended to and it does not create any employment
contract for any specified term or duration between you and the Company. Your
employment with the Company is terminable at any time, by yourself upon two
weeks written notice, or by the Company upon two weeks written notice or payment
of salary in lieu thereof.  Your employment may also be terminated for cause by
the Company at any time without advance written notice. “Cause” is defined for
purposes of your employment as including (but it is not limited to) any of the
following:

 

 

·

Your failure to effectively carry out your duties and responsibilities, as
evaluated and determined by the Company in its absolute discretion;

 

 

·

Violation of requirements of this letter, the Employee Manual, or any provision
of an applicable code of conduct or ethics;

 

 

·

Conduct which, in the Company’s determination, causes embarrassment or loss of
credibility to the Company, its employees, products or services, or the position
that you hold, or which causes the Board to lose confidence in you.

 

 

·

Conduct which, in the Company’s determination, violates the Nondisclosure,
Inventions and Non-Competition Agreement, or which involves dishonesty, moral
turpitude, or misrepresentation.

 

Assuming that you have effectively worked in your new position for a period of
at least six months, then if your employment is terminated because either (A)
the Company terminates your employment without Cause or (B) upon the sale of all
or substantially all of the stock or assets of the Company, whether by merger,
acquisition or otherwise, the successor company does not offer you a position
with substantially equivalent responsibilities and with total compensation and
benefits at least equivalent to those you are receiving from the Company
immediately prior to the event or a severance package equal to or greater than
this severance package (and provided that you execute and do not revoke a
Release and Settlement Agreement in the form acceptable to the Company), you
will be entitled to receive an amount equal to six months’ severance for the
first year of your employment, or  nine months’ severance after the first year,
to include base salary and bonus earned (less all applicable deductions) payable
in accordance with the then-current payroll policies of the Company or as
otherwise agreed to by you and the Company.  In addition, in the event of your
termination as described in subsection B of this paragraph and subject to the
conditions set forth therein, any outstanding unvested options will vest and
become exercisable.    

 

Upon termination of your employment with the Company and prior to your departure
from the Company, you agree to submit to an exit interview for the purposes of
reviewing this letter agreement, the Nondisclosure, Inventions and
Non-Competition Agreement and the trade secrets of the Company, and surrendering
to the Company all proprietary or confidential information and articles
belonging to the Company.

 

By your signature below, you represent and warrant to the Company that you are
not subject to any employment, non-competition or other similar agreement that
would prevent or interfere with the Company’s employment of you on the terms set
forth herein.  

[g201509101913444021613.jpg]

--------------------------------------------------------------------------------

Mark Shearman

May 27, 2015

Offer Letter

Page 4

 

 

 

This letter agreement, the Nondisclosure, Inventions and Non-Competition
Agreement and all ancillary agreements (collectively, the “Agreements”) shall be
governed by the laws of the State of Delaware.  The Agreements constitute the
entire agreement between the Company and you, and supersede any and all previous
oral or written representation, communication, understanding or agreement
between us. Any and all changes or amendments to the Agreements shall be made in
writing and signed by the parties.

 

If the foregoing accurately reflects your expectations for employment at the
Company, we would appreciate your returning to us a copy of this letter duly
signed and dated in the space provided, whereupon this letter agreement shall
become binding upon you and the Company.  This offer is valid through May 29,
2015.

 

Finally, it is with great pleasure that I offer you this position at AGTC.  The
Company is delighted with the prospect of your joining our team.  We have
exciting and challenging work ahead of us!

 

Sincerely,

 

 

/s/ Susan B. Washer

Susan Washer

President and CEO

 

 

Consented to and Agreed:

 

 

/s/ Mark S. Shearman

5/27/15

Mark Shearman

Date

 

[g201509101913444021613.jpg]